Chalmers, J.,
delivered the opinion of the court.
The merits of this controversy may be better elucidated by discarding the complications growing out of the institution of two proceedings touching the same subject-matter, and by leaving out of view the right of Fouche, the mortgagee of the laborers, who is simply substituted pro tanto to their rights in the crop, if any they have.
The following statement is perhaps sufficient to present the merits of the case : Emma Boyd, as administratrix of her deceased husband, in consideration of a yearly rental of $1,100, assigned to Gibson an unexpired lease upon a sixteenth section (school land) in Yazoo county. The lease had three years to run and was assigned for the entire term. In order to secure the rent, which was to become due on the 1st of December of each year, there was embraced in the contract by which the lease was assigned a mortgage' by Gibson of “all agricultural products grown and produced on the place by him.” Thereafter Gibson entered into a written contract with various laborers, who lire the appellants here, which contract is substantially what is known in the country as “cropping on the ¡shares.” ' By its terms he was to furnish them with land and *534mules, and'feed for the latter, and farming tools. They were to cultivate and gather the crop and “to divide with said Gibson ,th.e entire .crops of corn, cotton, etc., that, they may make upop.his lands, in equal shares, to wit, one-half to said Gibson and one-half to them.” The laborers subsequently executed a mortgage to Fouche, a merchant, to cover advances of supplies he might make.them dining the year. .
Gibson failing to pay his rent, to Mrs. BojM.at the time’ specified, and the condition of the mortgage being thereby broken, the latter seized all the cotton which had been gathered, by writ of replevin. The laborers thereupon filed their bill to assert their rights to one-half of the cotton seized. A bill was subsequently filed by the administrator de bonis non of Boyd, the widow having resigned.
These are the two causes which are consolidated. It will be seen that the. question presented is as to the right of Boyd’s, estate to subject to the rent claim, secured as it was by mortgage, the shares of the laborers in the crop. The chancellor, held that such shares were bound, and from the decree so holding the laborers and their mortgagee, Fouche, have appealed’.
The litigation arose previous to. the passage of any of our recent statutes giving and regulating liens on crops, and must therefore be considered independently of them. :
The decree of the chancellor is sought to be upheld here-, and was doubtless rested by him, on the assumption that the rent .charge was of itself, .or -was constituted by the mortgage,, a covenant running with the land, and therefore binding on all subsequent-holders. .This is true as to all subsequent assignees of the lease. Taylor’s L. &T., §§ 260, 261, 37 b, 437, 443, and cases cited.
' In order, however, fqr .the covenant to be binding upon subsequent occupants of the land, they must be assignees Of the lease for the full term, ;as to the whole or a part of'the land. It seems well settled that if only a portion of the term be held by the party sought to be- bound, such party is. ■under-tenant, and not liable to the original lessor. Taylor’n *535L. & T., § 448 ; 1 Washb. on Real Prop., 434; Bedford v. Terhune, 30 N. Y., 458 ; Davis v. Morris, 36 ib., 574; Kain v. Hoxie, 2 Hilt. (N. Y.), 316.
Inasmuch as Gibson’s term was for three years, and that of the laborers for but one, the counsel for the -latter insists that they were under-tenantsarid invokes on their behalf the doctrine just stated. We doubt whether the laborers can ' be regarded as under-tenants, or as being tenants at all of the land, in ¿my proper legal sense of the word. Tenancy usually carries with it the idea of a, legal ownership of a term in the land, which'can be subjected to a sale under execution, and’ also the exclusive ownership of the products to be raised thereori. This would be so even where the rent reserved was a portion of the products. In such case the'relation of landlord and tenant would exist, and the legal title to the crop would vest in the tenant. Exactly what relation is created between the parties by the contract to crop on the shares is difficult to define. It is much discussed by the courts of the New England states, where such contracts have been long common, and to some extent in the New York reports.
■ A somewhat extensive examination of the cases indicates that they are usually regarded as constituting the parties tenants in common of the crops, but not joint tenants nor tenants in common of the land. Many of the authorities are collected in the notes to Freeman on Coten. and Par., § 100.
The subject was before us in Betts v. Ralliff, 50 Miss., 561, .where the same conclusion was reached as to the tenancy in common of the crop. The laborers in the case at bar having-no tenure or term in the land., or at most an under-tenancy, there could be no privity between them and the original lessor, nor could they be bound by any covenants running with the .land. .
« Was the crop itself bound, either by the contract of rent ■between the original parties or by the mortgage given to secure the same, in such manner that Gibson could not contract with the laborers to allow them a part'thereof for their labor? *536There being no lion for rent in this state until the recent statutes establishing it, there- was nothing in the nature of the claim to bind the crop in'this instance,. The mortgage was filed for record on the same day that Gibson made the written contract with the laborers. There is nothing to show which event transpired first, nor any proof of actual knowledge of the mortgage upon the part of the laborers. Apart from this, we are of opinion that the mortgage, by Gibson of such agricultural products as “ were to be produced by him,” in view of the general custom of the country, and of the knowledge on the part of the lessor that the crop must be brought into existence by labor, did not preclude him from contracting for that labor on the terms usual in the country ; and that, in the absence of all fraud, collusion, or unfair contracts between himself and his laborers, all that the mortgagee could fairly claim was to subject his interest in the crop.
The decree will' be reversed, with directions to proceed in accordance with the vieAvs here announced.
Mr. Justice 'Campbell, being of counsel, takes no part.